          Case 1:20-cr-00215-JPO Document 21 Filed 08/13/21 Page 1 of 1




                                                         Granted. The August 18, 2021 pretrial conference is
                                                         adjourned to October 26, 2021, at 12:30 pm. The
                                         August 12, 2021 Court hereby excludes time through October 26,
                                                         2021, under the Speedy Trial Act, 18 USC 3161(h)(7)
Honorable J. Paul Oetken                                 (A), finding that the ends of justice outweigh the
United District Court                                    interests of the public and the defendant in a speedy
Southern District of New York                            trial.
40 Foley Square                                          So ordered: August 13, 2021
New York, New York 10007


               RE:     United States v. Lasalle Herrmann
                       20 Cr. 215 (JPO)

Dear Judge Oetken:

        I represent Lasalle Herrmann, in the above referenced matter which is scheduled for a status
conference on August 18, 2021. The Government and I received an email from Your
             Deputy advising that the matter had to be rescheduled to August 23, 2021, subject to
the availability of the parties.

       I am respectfully requesting that the August 18, 2021 status conference be adjourned for
60 days and that time be excluded under the Speedy Trial Act in order to allow continued pretrial
discussions on this matter.

        The Government consents to this request for adjournment.                                 of
this request is greatly appreciated.


                                      Respectfully yours,

                                      /s/Thomas Ambrosio
                                      Thomas Ambrosio

cc:    All counsel via ECF
